Citation Nr: 0722923	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel






INTRODUCTION

The veteran had active service from May 1966 to February 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence had not 
been received to reopen the claim of service connection for 
asthma.  

The Board decided this appeal in September 2005.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court), which granted the veteran's and 
the Secretary's Joint Motion for Remand to the Board (Joint 
Motion), vacating the Board's decision with a February 2007 
order.  The case is returned to the Board for compliance with 
the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied service connection for asthma in June 1973, 
July 1979, and July 1980.  The law and regulation governing 
reopening of claims apply to the veteran's application for 
compensation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

The veteran's claim is subject to the mandate and 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 3.326 (2006).  Those 
requirements include that VA notify a claimant of the 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).



In March 2003, the RO mailed the veteran a letter notifying 
him of the information and evidence necessary to substantiate 
a claim for service connection.  It advised him that VA had 
previously denied his claim, that new and material evidence 
was required to reopen the claim, and the characteristics of 
new and material evidence.  It did not tell him why VA denied 
his claim previously, and thus, what the evidence must now 
show to reopen the claim.

When a claim is to reopen a previously denied claim, VA must 
inform the claimant of the basis of the prior denial and of 
the type of evidence necessary to overcome the basis of the 
prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
general statement that the evidence must relate to the basis 
of the prior denial is insufficient; it must describe more 
specifically the kind of evidence required to reopen the 
claim.

For example, in the instant case, the RO previously denied 
the claim based on the finding that asthma existed prior to 
service and was not incurred in or aggravated by service.  
The Joint Motion stated that to prevail in his claim, the 
veteran must show that his disability did not pre-exist 
service and was incurred therein.  Joint Motion at 3.  

Further, in May 2007 the veteran's attorney submitted a disc 
in PDF format containing the veterans' prison records.  He 
stated that the veteran did not waive RO consideration of 
these records.  Therefore, remand is required.  See 38 C.F.R. 
§ 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence necessary to 
reopen the previously denied claim for 
service connection for asthma.  This 
notice must (a) inform him that new and 
material evidence must be presented or 
secured to reopen the claim; (b) define 
new and material evidence (for claims 
filed after August 29, 




2001); (c) state the basis of the prior 
denial of the claim, i.e., that asthma 
existed prior to service and was not 
incurred in or aggravated by service; and 
(d) describe what evidence would be 
necessary to substantiate the element or 
elements of proof of entitlement to 
service connection that were found 
insufficient in the previous denial, i.e., 
evidence that asthma did not exist prior 
to service and was incurred therein.

2.  Thereafter, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, and consideration of 
the additional evidence obtained since the 
issuance of the August 2004 supplemental 
statement of the case, including the 
evidence submitted by the veteran's 
attorney in May 2007.  If the claim 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



